Citation Nr: 0216917	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-24 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Eligibility for additional vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from May 1988 to June 1993.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, issued a rating decision in 
February 1994, which granted among other things the 
veteran's claim of entitlement to service connection for 
status post anterior cruciate ligament repair times two of 
the right knee, evaluated as 10 percent disabling.  
Subsequently, the veteran applied for vocational 
rehabilitation pursuant to Title 38 U.S.C. Chapter 31.  The 
RO determined that the veteran did not have a serious 
employment handicap which was caused by his service-
connected disability.  The veteran was accordingly deemed 
ineligible for vocational rehabilitation.  

In a rating decision dated in January 1995, the RO increased 
the evaluation of the veteran's service-connected right knee 
disability from 10 to 20 percent disabling.  Later, the 
veteran re-applied for and was granted vocational 
rehabilitation.  Approximately three years later, he was 
declared rehabilitated.  However, the veteran requested 
additional vocation rehabilitation.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an RO decision which denied the veteran's claim 
of entitlement to additional Title 38 U.S.C. Chapter 31 
benefits.  The veteran filed a timely notice of disagreement 
and the RO subsequently provided a statement of the case.  
The veteran perfected his appeal and the issue was properly 
certified to the Board.  


REMAND

Eligible veterans with compensable service-connected 
disabilities are entitled to all services and assistance 
necessary to enable them to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 (2002).  

A veteran or serviceperson may be entitled to a program of 
rehabilitation services under 38 U.S.C. Chapter 31 if all of 
the following conditions are met: (a)(1) the veteran has a 
service-connected disability of 20 percent or more which is, 
or but for the receipt of retired pay would be, compensable 
under 38 U.S.C. Chapter 11, and which was incurred or 
aggravated in service on or after September 16, 1940; or 
(2) a serviceperson is hospitalized for a service-connected 
disability in a hospital over which the Secretary concerned 
has charge pending discharge or release from active 
military, naval, or air service and is suffering from a 
disability which will likely be compensable at a rate of 20 
percent or more under 38 U.S.C. Chapter 11; or (3) a veteran 
or serviceperson, as described in paragraphs (a)(1) and (2), 
above, has a service-connected disability which is 
compensable or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 benefits before November 1, 1990.  In addition, 
the veteran or serviceperson must be determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (2002).  

In the present case, the competent evidence of record 
indicates that the veteran was entitled to vocational 
rehabilitation services pursuant to Chapter 31 beginning in 
May 1996.  For purposes of Chapter 31, a veteran shall be 
declared rehabilitated when he or she has overcome the 
employment handicap to the maximum extent feasible.  
38 C.F.R. § 21.283 (2002).  The evidence of record indicates 
that the veteran was declared rehabilitated by VA's 
Vocational Rehabilitation and Employment Division (VRE) in 
April 1999.  He subsequently applied for and was denied re-
entrance into a rehabilitation program.  See 38 C.F.R. 
§ 21.284 (2002).  As discussed in the Introduction, above, 
he timely appealed the VRE decision.  

In his March 2001 substantive appeal to the Board, the 
veteran requested a Travel Board hearing before a Member of 
the Board.  He noted that he wanted the VRE personnel 
excluded from his Travel Board hearing.  The veteran was 
afforded a hearing before a Decision Review Officer (DRO) in 
May 2001.  The Board notes that the claims file contains a 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative), signed by the veteran in 
September 1993, designating the Military Order of the Purple 
Heart (MOPH) as his representative.  There is no indication 
that that designation has been rescinded.  Despite that 
valid power of attorney in favor of the MOPH, the veteran 
decided to proceed with the DRO hearing pro se, i.e., 
without representation.  The transcript of those proceedings 
shows that he also acknowledged that the DRO hearing was 
being held in lieu of his requested Travel Board hearing. 

A rating decision issued by the DRO in February 2002 
addressed a number of compensation issues, including claims 
for service connection and increased ratings for several 
disabilities.  Those claims were denied, except for the 
veteran's service-connected right knee disorder, as to which 
an already existing 20 percent rating was continued, and a 
separate 10 percent rating was granted for additional 
disability of that knee.  As a result of that grant, the 
veteran's overall combined service-connected disability 
rating was increased from 20 to 30 percent.

A supplemental SOC issued in March 2002 indicates that the 
DRO had reviewed and considered the additional evidence in 
January 2002.  The issue of entitlement to re-entrance into 
a rehabilitation program under Chapter 31 remained denied, 
and was certified to the Board.  

In its Informal Hearing Presentation submitted to the Board 
in September 2002, the veteran's MOPH representative argued 
that the issue should be remanded to the RO for, among other 
things, a hearing before the a member of the VRE staff.  The 
representative argued that the DRO had no authority to hear 
the matter, because he had no authority to make a decision 
in this case.  The representative also contended that, 
because the veteran's service-connected disability rating 
had been increased, he should be reevaluated by VRE staff to 
determine whether the increase in disability indicates the 
existence of a serious employment handicap.

The Board notes that, pursuant to 38 C.F.R. § 21.50(d) 
(2002), all determinations regarding service requirements 
for basic entitlement and the beginning and ending dates of 
a veteran's basic twelve-year period of eligibility shall be 
made by appropriate staff of the Adjudication Division.  All 
other determinations, including extension of the basic 
twelve-year period because of serious employment handicap, 
and entitlement to assistance under Chapter 31 shall be made 
by appropriate staff of the Vocational Rehabilitation and 
Employment Division.  

With regard to the authority of a Decision Review Officer, 
38 C.F.R. § 3.2600 (2002) is the operative regulation.  
Section 3.2600 resides within 38 C.F.R. Part 3, Subpart D, 
and applies to claims governed by Part 3.  It thus appears 
that the DRO may not be the appropriate staff to make a 
determination as to the veteran's eligibility for re-
entrance into a rehabilitation program.  Moreover, the Board 
notes that a DRO is authorized to review and develop only 
claims in which the notice of disagreement was filed on or 
after June 1, 2001.  38 C.F.R. § 3.2600(g).  In the present 
case, although the claims file does not currently contain 
copies of the VRE denial of the veteran's claim of 
entitlement to re-entrance into a rehabilitation program or 
the veteran's notice of disagreement, the SOC indicates that 
such were issued and received on December 6, 1999, and 
August 7, 2000, respectively.  Therefore, although it is 
clear that the DRO participated in this matter with all good 
intentions, and acted competently throughout, it appears he 
was not authorized to review or develop the issue at hand.  

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The VRE should contact the veteran to 
determine whether he still desires a Travel 
Board hearing before a Member of the Board, 
or a local hearing before appropriate VRE 
staff.  If so, said hearing should be 
scheduled as soon as possible, and the 
veteran's representative should also be 
notified thereof0.  If the veteran no longer 
wishes to appear for a Travel Board hearing, 
or a local hearing before VRE staff, then he 
should withdraw his previous request in 
writing.  

2.  After the development requested above has 
been completed to the extent possible, the 
VRE should review the record to ensure that 
such is adequate for appellate review.  After 
any indicated corrective action has been 
completed, the VRE should again review the 
record and re-adjudicate the veteran's claim 
under Chapter 31.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter that the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


